PILED IN
                                                                                     tSTCOURT OFAPPEALS
                                                                                        HOUSTON TEXAS

                                                                                       JUL ol 2015
                                                                                    CHRISTOP.I
                                   CASE NO. 01-14-00952-CV                        CLERK     S2t
                          IN THE COURT OF APPEALS FOR THE


                          FIRST SUPREME JUDICIAL DISTRICT


                                   OF TEXAS AT HOUSTON


                                     HERBERT JACKSON


                                                                               Appellant,




                                   PATRICIA A. JACKSON


                                                                               Appellee.

                          On Appeal from Cause No. 14-DCV-217167

                                  328th Judicial District Court


                                    Fort Bend County, Texas




              MOTION TO EXTEND TIME TO FTLE RESPONSIVE BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:


COMES NOW, PATRICIA A. JACKSON, Appellee and request an extension to file the

responsive brief and would respectfully show as follows;

Appellee, Patricia A. Jackson, Pro Se is involved in a pending divorce with the Appellant,

Herbert Jackson in the 328th Judicial District Court in Fort Bend County filed on October 13,

2014. The appeal was filed in this court on November 25, 2014. Tex. FAM. Code 81.009 (a)

statesthat a proteetive order rendered against a party in a suit for dissolution of a marriage may

not be appealed until the time the final decree of dissolution of the marriage becomes a final,
appealable order. Therefore, Patricia A. Jackson is asking the court to grant an extension to

prepare and file the responsive brief.

WHEREFORE PREMISES CONSIDERED, Patricia A. Jackson requests that the court grant

her a thirty day extension in this matter in order for her to prepare and file the responsive brief.



                                               Respectfully submitted,




                                            ^ -fJT^iJUJkj Ijkjpfih&al>
                                               Patricia A. Jackson, Pi/6y6e
                                               2015 Hilton Head Dr.
                                               Missouri City, Texas 77459
                                               (281) 437-7718 Telephone Home
                                               (281) 615-0980 Telephone Cell
                                               hepajacks@sbcglobal.net




                                 CERTIFICATE OF SERVICE


       A copy of Motion to Extend Time was delivered to the following party by the means

indicated on July 1, 2015

VIA: Facsimile 713 227-0066 and
Regular US Mail
TO: Attorney Annie P. Briscoe
1217 Prairie St., Suite 207
Houston, Texas 77002
Annie P. Briscoe




                                               Patricia A. Jackson, Pro